--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT, is made and entered into this 25th day of April 2011 by and
between Uroplasty, Inc., a Minnesota corporation (the “Company”) and David B.
Kaysen (the “Executive”).
 
WHEREAS, the Company and the Executive are party to that certain Employment
Agreement dated as of May 17, 2006 (the “Agreement”);
 
WHEREAS, the Company wishes to ensure that the Executive does not have a
disincentive to consider transactions because he would be disadvantaged if there
is a Change of Control of the Company, as defined in that Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereby agree that Section 5(d) of the Agreement is hereby amended to read as
follows:
 
“(d)  Without Good Cause. At any time, either the Executive or the Company may
terminate this Agreement and the Executive’s employment, effective thirty
(30) days after written notice is provided to the other. If (i) the Company
terminates the Executive’s employment without good cause during or at the end of
any Term, (ii) this Agreement expires or otherwise terminates at the end of a
Term without renewal, (iii) the Executive voluntarily terminates employment with
the Company as a result of the Company’s imposition of material and adverse
changes, without the Executive’s consent, in the Executive’s principal duties,
(iv) the Executive voluntarily terminates employment after the Company moves its
principal executive offices more than 100 miles from its current location
without the Executive’s consent or (v) in connection with a Change of Control,
the Company terminates the Executive’s employment without good cause during the
Term, the Executive will receive from the Company any base salary accrued
through the date of termination and reimbursement of expenses. In addition, and
conditioned on the Executive’s continuing compliance with the other provisions
of this Agreement, including Section 4 above:
 
(A) in the case of any termination pursuant to clauses (i) through (iv) of this
Section 5(d), the Company shall pay the Executive, as severance pay, an
aggregate amount equal to 100% of Executive’s annual base salary in effect at
the time of termination; and
 
(B) in the case of any termination pursuant to clause (v) of this Section 5(d),
the Company shall continue to provide Executive with all health and welfare
benefits he was receiving prior to such change of control (including health,
life, disability and dental insurance benefits, if so provided) for a period of
one year after the date of termination, and in addition shall pay the Executive,
as severance pay, an aggregate amount equal to (x) 160% of Executive’s annual
base salary in effect at the time of termination, plus (y) a pro rata portion
(based on the number of days of employment during that fiscal year) of the bonus
that would have been earned by Executive in the year of termination assuming for
such purposes that the Company and Executive achieve 100% of the bonus plan
objectives for the full year.
 
 
 

--------------------------------------------------------------------------------

 
 
The severance payments will be subject to customary tax withholdings.
 
 The severance payments will be payable in equal monthly installments on the
first day of each month over the first year after the date of termination;
provided, however, that if the Company determines in its discretion that the
Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”)) as of the date of
termination and that Section 409A of the Code applies with respect to a payment
to Executive pursuant to this Section 5(d), the severance payments will commence
on the six-month anniversary of the date of termination. The Company reserves
the right to revise the timing of any payments hereunder in order to comply with
Section 409A of the Code. As a condition to receiving the severance payments
provided in this Section 5(d), the Company may require the Executive to execute
a full release and waiver of all claims against Employer (excluding claims for
amounts required under this Agreement to be paid upon severance and any then
existing indemnification obligations to Executive) in a form reasonably
acceptable to the Company. If the Company requires such a release, the Company
will further delay the commencement of severance payments until the period of
rescission for the release has lapsed.”
 
Except with respect to such amendments to Section 5(d), the Agreement shall
remain in full force and effect in accordance with its terms.
 
IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the date first above written.
 
 

UROPLASTY, INC.     Executive:             By  /s/ Lee A. Jones   /s/ David B.
Kaysen Its Chair, Compensation Committee   David B. Kaysen 

 
 
 

--------------------------------------------------------------------------------

                                  `                                                                 
 
                                                                

